Citation Nr: 1546487	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  14-02 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a heart disorder.  

2.  Entitlement to service connection for a heart disorder, to include as secondary to the service-connected psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to March 1970.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran's paper file, and all documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed, to include the transcript of the May 2014 Board hearing presided over by the undersigned Veterans Law Judge.  

The Board acknowledges that the Virtual VA paperless claims processing system includes a September 2013 rating decision that shows a grant of entitlement to service connection for a heart disorder.  However, there is no indication that the RO mailed a copy of this determination to the Veteran or otherwise notified the Veteran of such a grant of benefits or of the Veteran's right to appeal such a determination.  Nor has any subsequent action reflected such a grant.  Indeed, the December 2013 statement of the case continued the denial of service connection.  Therefore, the Board concludes that this September 2013 rating decision is a draft, the service connection issue on appeal is not resolved, and it is appropriately before the Board.  

The Board notes that the appeal of entitlement to an increased rating for the service-connected psychiatric disorder has been resolved in full for the entire appeal period.  See August 2004 rating decision (granting a 100 percent evaluation for the psychiatric disability effective from the date of the claim).  

The issue of entitlement to service connection for a heart disorder addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 1996 rating decision, the RO denied the claim for service connection for a heart disorder based in part on the determination that a heart disorder was not shown in service or within the presumptive period. 

2.  The Veteran submitted a timely notice of disagreement for the March 1996 rating decision, the RO issued a statement of the case, and the Veteran did not perfect the appeal; and, there was no evidence or information received within one year of issuance of the March 1996 rating decision that was new and material to the claim for service connection for a heart disorder.  

3.  The additional evidence received since the March 1996 rating decision was not previously considered in that decision and raises a reasonable possibility of substantiating the claim for service connection for a heart disorder.


CONCLUSIONS OF LAW

1.  The March 1996 rating decision, which denied entitlement to service connection for a heart disorder, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995).

2.  The additional evidence received since the March 1996 rating decision is new and material to the claim for service connection for a heart disorder, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Because the Board is reopening the previously denied claim for service connection for a heart disorder, discussion concerning compliance with the duties to notify and assist is not necessary,

Application to Reopen the Claim for Service Connection

If a decision is issued, and not appealed, it becomes final.  A claim may only be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (applying to claims to reopen that are filed after August 29, 2001).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide a medical examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If VA finds that new and material evidence is presented during this period, the decision does not become final.  Id.   

In March 1996, the RO denied the claim for service connection for a heart disorder based in part on the determination a heart disorder was not shown in service or within the presumptive period.  In March 1996, the Veteran submitted a timely notice of disagreement for the March 1996 rating decision, and the RO issued a statement of the case in November 1996, but the Veteran did not submit a substantive appeal and therefore did not perfect the appeal.  See also March 1998 Board decision (finding that the Veteran did not perfect the appeal).  Moreover, no new and material evidence was submitted within a year of the March 1996 rating decision.  Therefore, the March 1996 rating decision became final based on the evidence of record at the time.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995).

At the time of the March 1996 rating decision, the evidence of record included the Veteran's service treatment records, post-service treatment records, and the Veteran's statements.  

On August 31, 2010, ischemic heart disease became subject to the presumption of service connection and was added to the list of disease under 38 C.F.R § 3.309(e).  In a March 2011 letter, VA notified the Veteran that VA was conducting a special review of the Veteran's claims file in light of this change in law to determine whether service connection was warranted.    

The additional evidence presented since the March 1996 rating decision includes two Disability Benefits Questionnaires (DBQ) received by VA in November 2011 and May 2014, which each indicate that the Veteran has ischemic heart disease.  The credibility of this diagnosis is presumed for the purposes of reopening the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The medical evidence showing that the Veteran has a disability that is subject to the presumption of service connection under 38 C.F.R § 3.309(e) is pertinent evidence that was absent at the time of the March 1996 rating decision, and such evidence raises a reasonable possibility of substantiating the claim.  Thus, the Board finds that new and material evidence has been submitted.  The claim for service connection for a heart disorder is reopened.  

Although the evidence is sufficient to reopen, it is not sufficient to grant the claim.  The Board finds that additional evidentiary development is required.  This is addressed in the remand below.

ORDER

Because new and material evidence has been received, the claim of service connection for a heart disorder is reopened.


REMAND

The Veteran contends that he has a heart disorder that is related to service, to include as a result of the Veteran's presumed exposure to herbicides, or secondary to his service-connected psychiatric disorder.  See January 2009 rating decision (VA conceded herbicide exposure in Vietnam).  

An Ischemic Heart Disease (IHD) DBQ was completed by the Veteran's treating physician in April 2011.  The first question on this DBQ is, does the Veteran have IHD?  The physician checked yes.  However, under the section for diagnoses pertaining to IHD, the physician listed only congestive heart failure (CHF), diabetes mellitus, and angina (and notably not IHD).  It was noted that a diagnostic exercise test had not been conducted; however, an abnormal EKG was attached.   

The Veteran was afforded a VA examination in June 2011, in which the examiner noted that there was no history of myocardial infarction and opined that diagnostic tests showed that there was no ischemia.  In conjunction with the examination, the Veteran underwent an exercise stress test, with electrocardiograph and same day, rest-gated stress myocardial perfusion study.  The ultimate diagnosis was dilated cardiomyopathy secondary to ethanolism.  The report was signed July 21, 2011.  

In November 2011, the Veteran submitted an additional DBQ that appears to be from the same private treating physician who completed the April 2011 DBQ; however, the second page, with signature, is missing.  Notably, it checks the yes box for a diagnosis of IHD, continues to note CHF, and adds cardiomyopathy.  Again, it was noted that a diagnostic exercise test had not been conducted.   

A VA physician reviewed the file in November 2013 and concluded that the Veteran does not have IHD, and therefore, his diagnosis of dilated cardiomyopathy is unrelated to IHD.  He noted a September 1999 VA examination in which ischemic cardiomyopathy was diagnosed; however, the physician further stated that the examination report does not provide the necessary diagnostic or clinical tests to reach such a conclusion.  In particular, the two tests named in that 1999 report would not describe ischemia.  The physician found on file review several notations of dilated cardiomyopathy secondary to alcoholism.  He also noted that the Veteran's July 2011 stress test found no ischemia.  He did not reference the abnormal EKG submitted with the April 2011 DBQ.

The Veteran submitted a third IHD DBQ in May 2014, by the same previous private treatment provider.  This DBQ lists a diagnosis of IHD (as opposed to just the checkmark next to the question).  It states that the date of diagnosis was 1993.  An exercise stress test was not conducted, but an abnormal EKG report was attached. 

This evidence leaves the Board with questions as to whether the Veteran has IHD (which could be subject to presumptive service connection); whether the Veteran's heart disability (ischemic or otherwise) is due to alcoholism (rather than his presumed exposure to herbicides); and whether the abnormal EKGs attached to the private DBQs are different from the EKG conducted by VA in July 2011.  Remand is necessary to resolve these inherently medical questions. 
 
Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he submit or authorize the release of any outstanding records relevant to a heart disorder, specifically to include the following:

a. All relevant private treatment records from Manati Regional Hospital.  See e.g., September 1999 VA examination (noting that Veteran saw private cardiologist at this location).

b. All relevant private treatment records from Barceloneta Municipal Hospital.  See e.g., September 1999 VA examination (noting that Veteran received treatment here after receiving VA treatment).  

c. All private treatment records from Dr. Cancel.  See e.g., private DBQ received in November 2011 and May 2014 DBQ (noting treatment for heart disorders in the 1990s).  

d. Any treatment records pertaining to a myocardial infarction.  See e.g., private DBQ received in November 2011 (noting myocardial infarction on July 6, 2011).  

e. Any other relevant private treatment provider.

Attempts should be made to obtain identified records.  All attempts to fulfill this development should be documented in the claims file. 

2. Obtain outstanding relevant VA treatment records, to include records from January 1989 to October 1999, and records from December 2013 to present.  See e.g., September 1999 VA examination (noting that Veteran was first treated for a heart disability in about 1989, and he received treatment at VA for about two years; Veteran reported that there was a diagnosis of ischemic cardiomyopathy in about 1997 at the Mayaguez VAMC).

3. After completing the above development, schedule the Veteran for a VA examination with a physician of appropriate expertise to determine nature and etiology of a heart disorder.  Make the claims file available to the examiner for review of the case.  The examiner should review all records associated with the claims file (including Virtual VA and VBMS) and should note that this case review took place.  

(a) After completing all necessary testing, the examiner is asked to address the nature and diagnosis(es) of the Veteran's heart disorder(s).  

For purposes of this opinion, the examiner is asked to provide an opinion as to whether the Veteran has ischemic heart disease (including, but not limited to, acute, subacute, or old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm); and stable, unstable, and Prinzmetal's angina).  

In so doing, the examiner is asked to specifically address the conflicting medical evidence pertaining to the existence of ischemic heart disease.  See e.g., private DBQs with abnormal EKG's attached received in April 2011 and May 2014.  In particular, how do these EKGs compare with the VA conducted EKG in July 2011?
(b) If the Veteran has ischemic heart disease, the examiner is asked to provide a medical opinion as to the effects, if any, of any post-service intercurrent cause(s), if any, on the inception and etiology of the ischemic heart disease.

The examiner's attention is invited to the evidence of record that tends to indicate that at least the Veteran's cardiomyopathy may be due to his history of alcohol use.  See e.g., June 2011 VA examination (diagnosing dilated cardiomyopathy secondary to ethanolism); May 2000 VA psychiatric examination (Veteran reported that his cardiologist considered that his heart condition is a result of his previous use of alcohol). 

(c) Regarding all diagnosed heart disorder(s) above, the examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that such disorder(s) are etiologically related to service, to include his presumed exposure to herbicides.  

Note that the mere fact that a presumption has not been established for a particular disorder is not dispositive of the issue of nexus.  Consideration must still be given to the exposure.

(d) If a heart disorder is not related to service, provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that such heart disorder was caused by the service-connected psychiatric disorder, to include as a result of symptoms therefrom and use of medications for treatment thereof.     
 
If a heart disorder is not related to service and was not caused by the psychiatric disorder, provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that such heart disorder was aggravated (i.e., permanently worsened) beyond the natural progress by the service-connected psychiatric disorder, to include as a result of symptoms therefrom and use of medications for treatment thereof.     

If aggravation is found, the examiner should address the following medical issues: 

a. the baseline manifestations of the heart disorder found prior to aggravation; and 

b.  the increased manifestations which, in the examiner's opinion, are proximately due to the psychiatric disorder.   

The examiner's attention is invited to the April 2000 counselor's opinion (noting that the intensity of the Veteran's counseling sessions may aggravate coronary condition).  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. Thereafter, readjudicate the claim on appeal and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


